Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 11/17/2021, and is a Final Office Action. Claims 1-9, 11-22 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities or behaviors, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: identifying an ad insertion opportunity in which an underlying advertisement associated with content to be displayed is available for replacement by an addressable advertisement/determining that a value for an aggressiveness configuration was received from a content owner of the content to be displayed, wherein the aggressiveness configuration causes the replacement to be more or less likely based on the value/determining a first expected revenue corresponding to presentation of the addressable advertisement and a first expected cost corresponding to presentation of the addressable advertisement, wherein the first expected cost is based on a current pacing of an advertisement campaign of the addressable advertisement/determining a second expected revenue corresponding to presentation of the underlying advertisement and a second expected cost corresponding to presentation of the underlying advertisement, wherein the second expected cost is based on a current pacing of an advertisement campaign of the underlying advertisement/determining an expected value of the ad insertion based on the first and second expected revenues and the first and second expected costs, wherein at least one of the current pacing of the ad campaign of the addressable advertisement or the current pacing of the advertisement campaign of the underlying ad was adjusted based on the value of the aggressiveness configuration/replacing the underlying advertisement with the addressable advertisement in the content to be displayed based on the expected value of the ad insertion opportunity being at least a threshold value/providing the content to be displayed, including the addressable advertisement, for display. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “while ad insertion can be beneficial for presenting targeted advertisements to an end-user, there may be circumstances in which ad insertion is undesirable”, “it can be desirable to consider various advertisement campaign parameters, as well as various other factor, when determining whether to perform ad insertion”, “a content provider can transmit the content to one or more …systems, each of which in turn can transmit the content to one or more respective content presentation devices to be output for presentation to respective end-users.” The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determining a first/second expected revenue and a first expected cost/second cost, wherein the first/second expected cost are based on a current pacing of an advertisement campaign, determining an expected value of the ad insertion opportunity based on the first and second expected revenues and the first and second expected costs.  The claimed invention further recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: determining a first expected revenue corresponding to presentation of the ad and a first expected cost corresponding to presentation of the ad, wherein the first expected cost is based on a current pacing of an ad campaign of the ad/ determining a second expected revenue corresponding to presentation of the underlying ad and a second expected cost corresponding to presentation of the underlying ad, wherein the second expected cost is based on a current pacing of an ad campaign of the underlying ad/determining an expected value of the ad insertion opportunity based on the first and second expected revenues and costs. These claimed limitations, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computing elements – see below, and thus are still in the mental process category. 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional element of a computing system, which represents a generic computing element.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing system represents a generic computing element; it is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 11, 16 are directed to a system and computer-readable medium, thus meeting the Step 1 eligibility criterion. They comprise similar limitations to those of Claim 1, and recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-9, 12-15, 17-22 further narrow the abstract ideas of the independent claims. The claims further include the additional limitation of data gathering (‘receiving user input that controls the slope of the curve plotted on the graph’), which represents insignificant extra-solution activity; it does not, alone or in combination with the other additional elements, represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 16 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289).
As per Claims 1, 11, 16, Merriman teaches a method, system and computer-readable medium comprising:
one or more processors; a non-transitory, computer-readable medium having stored thereon program instructions that, when executed by the one or more processors, cause the computing system to perform operation comprising:    (at least: fig 2, 4 and associated text)
identifying, by a computing system, an ad insertion opportunity in which an underlying advertisement associated with content to be displayed is available for replacement by an addressable advertisement;  (at least: para 10, para 72 – media content and ad space on a web site; an ad that is on the same site as site content is construed as an ad associated with the content)
determining, by the computing system, a first expected revenue corresponding to presentation of the addressable advertisement and a first expected cost corresponding to the presentation of the addressable advertisement, wherein the first expected cost is based on a current pacing of an advertisement campaign of the addressable advertisement;  (at least: para 42. Cost takes into account the ad campaign pacing – at least para 4-5)
determining, by the computing system, a second expected revenue corresponding to presentation of the underlying advertisement and a second expected cost corresponding to the presentation of the underlying advertisement, wherein the second expected cost is based on a current pacing of an advertisement campaign of the underlying advertisement;  (at least: para 42. Cost takes into account the ad campaign pacing – at least para 4-5)
Merriman teaches replacing ads with other ads, and Agarwal further teaches:
determining, by the computing system, that a value for an aggressiveness configuration was received from a content owner of the content to be displayed, wherein the aggressiveness configuration causes the replacement to be more or less likely based on the value;   (at least para 59 – a value set by the advertiser [content owner] that determines whether an ad is to be replaced or not: “before they replace the originally selected ad asset, the longevity value for the original ad asset is checked “, which is construed as a value for an aggressiveness configuration)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, with Agarwal’s feature of determining, by the computing system, that a value for an aggressiveness configuration was received from a content owner of the content to be displayed, wherein the aggressiveness configuration causes the replacement to be more or less likely based on the value, to allow for ad replacement based on an ad longevity value – Agarwal, abstract and para 59. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Merriman in view of Agarwal further teach:
determining, by the computing system, an expected value of the ad insertion opportunity based on the first and second expected revenues and the first and second expected costs;  (Merriman, at least: para 42 – expected return for the offer)
wherein at least one of the current pacing of the advertisement campaign of the addressable advertisement or the current pacing of the advertisement campaign of the underlying advertisement was adjusted based on the value of the aggressiveness configuration;  (Agarwal, at least para 59 – a value set by the advertiser [content owner] that determines whether an ad is to be replaced or not: “before they replace the originally selected ad asset, the longevity value for the original ad asset is checked “, which is construed as a value for an aggressiveness configuration)
replacing, by the computing system, the underlying advertisement with the addressable advertisement in the content to be displayed based on the expected value of the ad insertion opportunity being at least a threshold value;  (Merriman, at least: para 42 – if the expected return is higher than previously rated offers, the offer is marked as the best offer)
providing the content to be displayed, including the addressable advertisement, for display.  (Merriman, at least: abstract- replacing an initial ad with a replacement ad [addressable ad])
As per Claim 2, Merriman in view of Agarwal teach:
determining the first expected revenue comprises determining the first expected revenue based on a cost per mille (CPM) of the addressable advertisement, and determining the second expected revenue comprises determining the second expected revenue based on a CPM of the underlying advertisement.   (Merriman, at least: para 4, 6, 68)

Claims 3, 12, 17 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289), in further view of Kitts et al. (20160037201).
As per Claims 3, 12, 17, Merriman in view of Agarwal teach determining an ad expected revenue – see above, and Kitts further teaches:
determining the first expected revenue comprises applying a first weight factor to the first expected revenue based on expected demographic information of a viewer, and determining the second expected revenue comprises applying a second weight factor to the second expected revenue based on the expected demographic information of the viewer.     (at least: fig 9 and associated text, para 23, para 161, para 201)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, with Kitts’s feature of determining the first expected revenue comprises applying a first weight factor to the first expected revenue based on expected demographic information of a viewer, and determining the second expected revenue comprises applying a second weight factor to the second expected revenue based on the expected demographic information of the viewer, to allow for content targeting based on consumer demographics – Kitts, para 71. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 13, 18 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289), in further view of Subramanian et al. (10453078).
As per Claims 4, 13, 18, Merriman in view of Agarwal teach determining an ad expected cost – see above, and Subramanian further teaches:
the first expected cost is higher when the current pacing of the advertisement campaign of the addressable advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the addressable advertisement is behind schedule, and wherein the second expected cost is higher when the current pacing of the advertisement campaign of the underlying advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the underlying advertisement is behind schedule.   ( at least: claim 4)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, with Subramanian’s feature of the first expected cost is higher when the current pacing of the advertisement campaign of the addressable advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the addressable advertisement is behind schedule, and wherein the second expected cost is higher when the current pacing of the advertisement campaign of the underlying advertisement is ahead of schedule than when the current pacing of the advertisement campaign of the underlying advertisement is behind schedule, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 14, 19 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289),  in further view of Hughes et al. (20140278938).
As per Claims 5, 14, 19, Merriman in view of Agarwal teach determining an ad expected cost associated with a first and second add – see above, and Hughes further teaches:
determining the first or second expected costs comprises determining the first or second expected costs based on a graph plotting cost versus a difference between a target number of advertisement impressions and a current number of advertisement impressions.  (at least: claims 5-7 – it teaches determining the expected costs through numerical calculations. It further teaches that “The foregoing detailed description has set forth a few of the many forms that the invention can take. It is intended that the foregoing detailed description be understood as an illustration of selected forms that the invention can take and not as a limitation to the definition of the invention. It is only the claims, including all equivalents that are intended to define the scope of this invention”, which inherently teaches that the numerical calculations associated with determining the expected costs could be visualized/plotted by the use of graph plotting.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, with Hughes’s feature of determining the first or second expected costs comprises determining the first or second expected costs based on a graph plotting cost versus a difference between a target number of advertisement impressions and a current number of advertisement impressions,  in order to predict the success of online ad campaigns and pricing campaigns based on predictions – Hughes, para 3. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-7, 15, 20 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289) in further view of Hughes et al. (20140278938), in even further view of Hummel (20140372202).
As per Claims 6, 15, 20, Merriman  in view of Agarwal in further view of Hughes teach determining an ad expected cost associated with a first and second add – see above, and Hummel further teaches:
determining the first or second expected costs comprises determining the first or second expected costs based on a slope of a curve plotted on a graph.  (at least para 47: slope of the function specifies the cost, para 7: predicting includes using the loss function- i.e. slope- to reduce an expected cost.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, combined with Hughes’s existing feature, with Hummel’s feature of determining the first or second expected costs comprises determining the first or second expected costs based on a slope of a curve plotted on a graph, in order to select candidate content items based on their predicted performance measure – Hummel, Abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 7, Merriman in view of Agarwal in further view of Hughes in even further view of Hummel teach:
receiving a user input that controls the slope of the curve plotted on the graph.  (Hummel, at least: para 86- user provides input to the computer, the user inputs generate a graph that includes a plotted function/slope that is associated with expected costs – at least fig2-3 and associated text, para 36)

Claims 9, 21 are rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289),  in further view of Brasch (10313262).
As per Claims 9, 21, Brasch further teaches:
determining the expected value of the ad insertion comprises determining the expected value of the ad insertion using the following formula:
V = Radd – Padd – Rund + Pund  (at least: col11, lines 14-50, fig5A and associated text: determine how much revenue may be realized by a change to an advertisement; expected and observed effects on ad revenue from implementing the change to the ad; determine whether the increase in ad revenue is enough to offset the costs of implementing the change. Brasch teaches the concept that is described by the Applicant in the claimed formula/limitation.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, with Brasch’s feature of determining the expected value of the ad insertion comprises determining the expected value of the ad insertion using the following formula: V = Radd – Padd – Rund + Pund  , to determine how much additional ad revenue may be realized by a change to an add – Brasch, col11, lines 14-50. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289) in further view of Littlejohn (20090307088), in further view of Min (20180174191).
As per Claim 8, Littlejohn further teaches a user input representing a selection  - at least para 78.
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, with Littlejohn’s feature of receiving a user input representing a selection, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Merriman in view of Agarwal in view of Littlejohn teach a first cost of an addressable advertisement – i.e. replacement ad-, as noted above, and Min further teaches:
	a risk profile, wherein the first expected cost is determined, at least in part, based on the risk profile.  (at least: para 46. An ad’s estimated performance is construed as the risk profile.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, combined with Littlejohn’s existing feature, with Min’s feature of a risk profile, wherein the first expected cost is determined, at least in part, based on the risk profile, in order to determine the ad cost on the basis of ad criteria – Min, para 46. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 22 is rejected under 35 U.S.C.103 as being unpatentable in view of Merriman et al. (20020099600) in further view of Agarwal (20100251289) in further view of Sharma (20130013421).
As per Claim 22, Merriman in view of Agarwal teach replacing ads with replacement ads, as noted above, and Sharma further teaches:
identifying a first advertisement associated with the content to be displayed;  identifying separation rules indicating whether the first advertisement and the addressable advertisement can both be displayed ; determining, based on the separation rules that both the first advertisement and the addressable advertisement can both be displayed.  (at least: para 6 – the replacement ad is construed as the addressable ad. Selection rules – at leas para 28: “advertisement(s) which is likely to maximize revenue …when paired with the selected…advertisement may be selected”, “may be selected based on the likelihood of…” are construed as separation rules.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to combine Merriman’s existing features, combined with Agarwal’s existing feature, with Sharma’s feature of identifying a first advertisement associated with the content to be displayed;  identifying separation rules indicating whether the first advertisement and the addressable advertisement can both be displayed ; determining, based on the separation rules that both the first advertisement and the addressable advertisement can both be displayed, to maximize revenue for the publisher for the ads when paired with other ads – Sharma, para 28.  Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					claim language describes a technical improvement
	Examiner respectfully disagrees. As noted in the previous and current Office Action, the claimed invention does recite an abstract idea. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “while ad insertion can be beneficial for presenting targeted advertisements to an end-user, there may be circumstances in which ad insertion is undesirable”, “it can be desirable to consider various advertisement campaign parameters, as well as various other factor, when determining whether to perform ad insertion”, “a content provider can transmit the content to one or more …systems, each of which in turn can transmit the content to one or more respective content presentation devices to be output for presentation to respective end-users.” There is no technical support/technical evidence in the Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.

					claim language describes a practical application of technology; allows a system to provide ads that are most likely to be viewed by an end user which can have financial impacts for the advertiser, end user, content owner, and content distributor, which is a practical application of the technology. Applicant points to para 15, 59 of the Spec. 
	Selecting and providing relevant ads represents a business practice/goal, not another technology/technical field; thus, improving this practice relates to a business practice optimization, not to an improvement to another technology/technical field. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “while ad insertion can be beneficial for presenting targeted advertisements to an end-user, there may be circumstances in which ad insertion is undesirable”, “it can be desirable to consider various advertisement campaign parameters, as well as various other factor, when determining whether to perform ad insertion”, “a content provider can transmit the content to one or more …systems, each of which in turn can transmit the content to one or more respective content presentation devices to be output for presentation to respective end-users.”
There is no technical support/technical evidence in the Spec., including para 15 and 59, that the claimed invention, when implemented, improves the functioning of the computing device itself, or improves another technology/technical field.
			
Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/22/2022